66 So.3d 1101 (2011)
Rajendra JOSHI, Appellant,
v.
Raksha JOSHI, Appellee.
No. 5D09-2128.
District Court of Appeal of Florida, Fifth District.
August 19, 2011.
Leslie Thomas of Longwell & Gentle, P.A., Orlando, for Appellant.
Neva M. Kelaher, Winter Park, for Appellee.
PALMER, J.
Rajendra Joshi (husband) appeals the trial court's final dissolution judgment. We affirm in all aspects except one.
The husband argues that the trial court erred in finding that he took for himself an $1,800.00 stimulus check distributed to the marital household as part of the 2008 Economic Stimulus Program. We agree.
The record demonstrates that Raksha Joshi (wife) testified that she never received a check from the Economic Stimulus Program. Thus, the record contains no support for the conclusion that a stimulus check was ever received. Because there is no evidence to support the court's assignment of an $1,800.00 value to that check, the trial court abused its discretion by allocating the value thereof to the husband's equitable distribution. Accordingly, we remand this case to the trial court for removal of the $1,800.00 stimulus check from the equitable distribution scheme, and for any adjustments necessary in the equitable distribution scheme as a result of that deletion.
AFFIRMED in part; REVERSED in part; and REMANDED.
MONACO and JACOBUS, JJ., concur.